

116 HR 7839 IH: Continuing Access to In-Home IVIG Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7839IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Matsui (for herself and Mr. Brady) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 to extend the Medicare Patient IVIG Access Demonstration Project.1.Short titleThis Act may be cited as the Continuing Access to In-Home IVIG Act. 2.Extension of Medicare patient IVIG access demonstration project(a)Extension of demonstration projectSection 101(b) of the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 (42 U.S.C. 13951 note) is amended—(1)by striking paragraph (1) and inserting the following:(1)DurationBeginning not later than one year after the date of enactment of this Act, the Secretary shall conduct the demonstration project for a period of 3 years and, subject to the availability of funds under subsection (g), the period beginning on October 1, 2017, and ending on December 31, 2022.; and(2)in paragraph (2)—(A)by striking 4,000 and inserting 6,500; and(B)by striking 2020 and inserting 2022.(b)Updated evaluation and reportSection 101(f) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following new paragraph:(2)Updated evaluation and reportNot later than one year after the date of the enactment of the Continuing Access to In-Home IVIG Act, the Secretary shall submit to Congress an updated report that contains the following:(A)The total number of beneficiaries enrolled in the demonstration project during the updated report period.(B)The total number of claims submitted for services during the updated report period, disaggregated by month.(C)An analysis of the impact of the demonstration on beneficiary access to the in-home administration of intravenous immune globin, including the impact on beneficiary health and well-being.(D)An analysis of the impact of in-home administration of intravenous immune globin on overall costs to Medicare, including the cost differential between in-home administration of intravenous immune globin and administration of intravenous immune globin in a healthcare facility.(E)A survey of providers and enrolled beneficiaries that participated in the demonstration project that identifies barriers to accessing services, including reimbursement for items and services.(F)Recommendations to Congress on the appropriateness of establishing a permanent bundled services payment for the in-home administration of intravenous immune globin for Medicare beneficiaries..(c)Definition of updated report periodSection 101(h) is amended by adding at the end the following new paragraph:(4)Updated report periodThe term updated report period means the period beginning on October 1, 2014, and ending on September 30, 2020. .